Citation Nr: 1808396	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-15 725	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder and anxious distress.



REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to January 1956 in the United States Marine Corps.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2010, the Board remanded the underlying claim to reopen service connection for a psychiatric disorder.  As service connection was granted in the September 2012 rating decision on appeal, the underlying claim is no longer in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The Board additionally remanded claims to reopen service connection for residuals of a broken nose and severe fungus to both feet, as well as claims for service connection for right leg burns, facial injuries, and a bilateral leg injury.  All of these claims were granted by the RO in a March 2017 rating decision.  They too are no longer on appeal.  Id.

In May 2017, the RO denied entitlement to a total disability rating based on individual unemployability and the Veteran filed a timely notice of disagreement in response.  However, in October 2017, the RO granted a TDIU.  Remand for the issuance of a statement of the case on the matter of entitlement to a TDIU is unnecessary.  Id.

In January 2018, the Veteran withdrew his prior request for Board hearing. There is no hearing request presently pending.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2017).  38 U.S.C. § 7107(a)(2) (West 2012).





FINDING OF FACT

In January 2018, after certification of the claim to the Board and prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, requested that the claim for entitlement to an initial rating in excess of 70 percent for PTSD with unspecified depressive disorder and anxious distress be withdrawn from appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal of entitlement to an initial rating in excess of 70 percent for PTSD with unspecified depressive disorder and anxious distress is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


